EXHIBIT 10

December 14, 2007

Granite City Food & Brewery Ltd.
5402 Parkdale Drive, Suite 101
Minneapolis, MN 55416



      ATTN: Steven J. Wagenheim

Chief Executive Officer



      Re: Amendment No. 1 to Stock Purchase Agreement  

Dear Mr. Wagenheim:

Reference is made to that certain Stock Purchase Agreement made and entered into
as of March 8, 2007 (the “Agreement”) by and between Granite City Food & Brewery
Ltd. (the “Company”) and investors who are parties thereto, including the
undersigned William Blair Small Cap Growth Fund; Booth & Co FFC Hartman
Retirement Income Trust; Booth & Co FFC Rush University Medical Center Endowment
Account; Booth & Co FFC Rush University Medical Center Pension & Retirement;
Calhoun & Co FFC City of Dearborn General Employees Retirement System; Calhoun &
Co FFC City of Dearborn Policemen & Firemen Revised Retirement Systems; and Mac
& Co. All initially capitalized terms below shall have the meanings set forth in
the Agreement.

On December 10, 2007, the undersigned executed Amendment No. 1 to the Agreement
(the “Amendment”). The description of financing in the Amendment was prepared by
the Company and its counsel based upon discussions with DHW and its lenders
which were ongoing. Definitive agreements were reached and executed. This
letters amends the Amendment to update and clarify the description of the
financing and is intended to supercede the Amendment.

The Company intends to obtain up to $16 million under a leasing facility with
DHW the “Financing”). The facility will provide financing for store development,
including the purchase of furniture, fixtures and equipment (“FFE”) and will be
collateralized by the Company’s unencumbered store FFE. The amount of the
facility in use will depend upon the amount drawn down to meet the Company’s
development plans. Payments due DHW will be based on principal payments plus
interest, with interest equal to the DHW bank base rate plus 4.8% or a rate of
approximately 12-13% interest at today’s rates. Principal and interest payments
are as follows: $4 million may be borrowed as an interest only line of credit
during the five year term of the loan; $6 million may be borrowed and will be
repaid on a seven-year amortization schedule with the first year being interest
only and the second, third, fourth and fifth years being paid at one-seventh of
the principal amount due - any unpaid principal is then due at the end of the
fifth year; the remaining $6 million to be borrowed is amortized by equal
monthly principal and interest payments over a five year term. In addition,
lease agreements with Dunham Capital Management, L.L.C., a separate entity
controlled by Donald A. Dunham, Jr., a part owner of DHW, for eight of the
Company’s existing restaurants were also amended to increase the rent in future
periods in connection with the creation of this facility. These leases
previously did not have yearly increases and will incorporate a 10% increase
every five years beginning in 2013, 2014 or 2015, depending on the restaurant.

Each of the principals of DHW will be required to personally guaranty amounts
due to lenders who provide the funding to DHW (the “Guarantees”) which DHW will
use for the Financing. Steven J. Wagenheim is one of the principals of DHW and
is an Interested Party under the Agreement. The Financing and the Guarantees are
Interested Party Transactions under the Agreement.

Mr. Wagenheim will not receive any compensation, securities, options, warrants
or benefit of any kind from the Company or any compensation, income,
distribution, share of profits or benefits of any kind from DHW (collectively,
“Restricted Payments”) in connection with the Financing or the Guarantees.
Notwithstanding the foregoing, Restricted Payments shall not include any payment
or other receipt of property by Mr. Wagenheim to reimburse or indemnify him for
his actual payments and costs to a lender or DHW on account of a default by the
Company under a lease or other financing arrangement with DHW. All definitive
agreements relating to the Financing and the Guarantees will be subject to
approval by the Company’s Audit Committee, which will consist only of
independent directors of the Company.

Based upon the foregoing, including the agreements of Mr. Wagenheim and DHW as
set forth herein, the Investors agree that the covenants contained in
Section 6(ii) of the Agreement shall not apply to the Financing and the
Guarantees.

         
 
  William Blair Small Cap Growth Fund
 
  Booth & Co FFC Hartmarx Retirement Income Trust
 
  Booth & Co FFC Rush University Medical Center
 
  Endowment Account
 
  Booth & Co FFC Rush University Medical Center
 
  Pension & Retirement
 
  Calhoun & Co FFC City of Dearborn General
 
  Employees Retirement Systems
Granite City Food & Brewery Ltd.
  Calhoun & Co FFC City of Dearborn Policemen

By /s/ Steven J. Wagenheim
  and Firemen Revised Retirement Systems

—
  Mac & Co

Steven J. Wagenheim
  By: William Blair & Company LLC

Chief Executive Officer
  By: /s/ Karl W. Brewer

/s/ Steven J. Wagenheim
  —
—
  Name: Karl W. Brewer

Steven J. Wagenheim
  Title: Portfolio Manager


